UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-6524



DEMETRIC GRAY PEARSON,

                                           Petitioner - Appellant,

          versus


JAMES PEGUESE; ATTORNEY GENERAL FOR THE STATE
OF MARYLAND,

                                          Respondents - Appellees.


Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Roger W. Titus, District Judge. (CA-03-
564-RWT)


Submitted: April 29, 2004                       Decided:   May 6, 2004


Before LUTTIG, WILLIAMS, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Demetric Gray Pearson, Petitioner Pro Se.   Mary Ann Rapp Ince,
OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Demetric   Gray   Pearson    seeks    to   appeal    the   district

court’s order denying relief on his 28 U.S.C. § 2254 (2000)

petition.     An appeal may not be taken from the final order in a

habeas corpus proceeding unless a circuit justice or judge issues

a certificate of appealability.         28 U.S.C. § 2253(c)(1) (2000).        A

certificate of appealability will not issue for claims addressed by

a district court on the merits absent “a substantial showing of the

denial of a constitutional right.”        28 U.S.C. § 2253(c)(2).          As to

claims dismissed by a district court solely on procedural grounds,

a certificate of appealability will not issue unless the petitioner

can demonstrate both “(1) ‘that jurists of reason would find it

debatable whether the petition states a valid claim of the denial

of a constitutional right’ and (2) ‘that jurists of reason would

find it debatable whether the district court was correct in its

procedural ruling.’”      Rose v. Lee, 252 F.3d 676, 684 (4th Cir.

2001) (quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000)).                 We

have independently reviewed the record and conclude that Pearson

has not satisfied either standard.        See Miller-El v. Cockrell, 537

U.S. 322, 336 (2003).     Accordingly, we deny Pearson’s motions for

transcript at government expense, for appointment of counsel, for

a   certificate   of   appealability,     and    dismiss   the   appeal.     We

dispense with oral argument because the facts and legal contentions




                                  - 2 -
are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                     DISMISSED




                              - 3 -